          Case 3:17-cv-06475-JD Document 76 Filed 03/11/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


Date: March 11, 2019                                                 Judge: Hon. James Donato

Time: 5 Minutes

Case No.       C-17-06475-JD
Case Name      Zithromia Limited et al. v. Gazeus Negocios de Internet S.A., et al.

Attorney(s) for Plaintiff(s):    Lori S. Brody/Keith J. Wesley
Attorney(s) for Defendant(s):    Mark Riera
Attorney(s) for Nonparty:        Apple: John Frost/Marc R. Lewis
                                 Declarant: Ricardo Duarte

Deputy Clerk: Lisa Clark

                                        PROCEEDINGS

Telephonic Discovery Hearing (Not Reported) - Held

                                    NOTES AND ORDERS

Apple will produce by April 1, 2019, documents responsive to these requests in the subpoena
attached as Exhibit A to Dkt. No. 65: 3, 4, 5, 10, and 11.

Defendant Gazeus will produce by April 1, 2019, documents responsive to these requests in the
Responses to Requests for Production attached as Exhibit A to Dkt. No. 66: 3, 4, 5, 6, 7, 8 and 9.

Neither Apple nor Gazeus are required at this time to produce the order or other documents
issued by the Brazilian arbitrator. This issue may be revisited by the Court if warranted.

Plaintiffs may file an amended complaint in response to the Court’s specific jurisdiction order no
later than April 22, 2019.

The parties are reminded that filings not in conformance with the Court’s standing orders will be
stricken, potentially without leave to file a corrected version.




                                                1
